Citation Nr: 1421127	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision by the RO that, in pertinent part, granted service connection for a lumbar spine disability and assigned an evaluation of 10 percent, effective on November 7, 2005.

The Board remanded the case in April 2010 and December 2013 for additional development of the record.  It is now returned to the Board.

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records and a January 2014 VA examination report relevant to the issue on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The service-connected lumbar spine disability is shown to have been productive of a functional loss due to pain that more nearly approximates that of restriction of forward flexion of the thoracolumbar spine to less than 60 degrees, but greater than 30 degrees.

CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 percent, but not higher for the service-connected lumbar spine disability are met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This appeal arises from a Notice of Disagreement (NOD) with the initial evaluation following the grant of service connection for hypertension.  This NOD does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The Veteran underwent VA examinations in June 2006, February 2008, May 2009, and January 2014 to evaluate the current severity of the service-connected low back disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports provide detailed descriptions of the service-connected disability.  The examination reports are deemed to be adequate for the purpose of rating of the service-connected disability in accordance with the applicable rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Law and Regulation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 38 C.F.R. § 4.59.


Factual Background

The Veteran seeks an increased initial rating for the service-connected disability manifested by degenerative arthritis of the spine.  The RO granted service connection in an October 2006 rating decision.  At that time, a 10 percent evaluation was assigned, effective on November 7, 2005, under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

At a June 2006 VA examination, the Veteran reported having pain elicited by physical activity.  He reported having periods of incapacitation as often as 30 times per month.  

On examination, the Veteran had no radiation of pain on movement or muscle spasm.  He had negative straight leg raises, bilaterally.  There was no tenderness to palpation of the thoracolumbar spine.  There was no fixed positioning of the lumbar spine.  

The range of motion testing showed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.

After repetitive use, the Veteran had pain in the thoracolumbar spine without fatigue, weakness, lack of endurance or incoordination.  The examiner could not determine the additional limitation in degrees without speculation.  The examiner noted that the Veteran did not appear to have IVDS of the lumbar spine.

At a February 2008 VA examination, the Veteran reported having symptoms of stiffness and weakness.  He reported having constant pain that traveled to the hips and thighs.  He denied any incapacitation during the past 12 months.  

On examination of the spine, there was no evidence of radiation of pain, spasm or tenderness.  Straight leg raise testing was negative, bilaterally.  The lumbar spine was not in any fixed position or ankylosed.  

The range of motion testing showed flexion to 70 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  After repetitive use the veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The major functional impact was pain with no additional limitation.  There was no IVDS with nerve root involvement on examination. 

At a May 2009 VA examination, the Veteran indicated that his VA physician had recommended bed rest due to his service-connected thoracolumbar spine disability on numerous occasions during the past 12 months.  He reported having loss of bladder control.  

On examination, there was no evidence of radiation of pain, spasm or tenderness.  Straight leg raises testing was negative, bilaterally.  The lumbar spine was not in any fixed position or ankylosed.

The range of motion testing showed flexion to 70 degrees with limitation secondary to pain.  Extension was performed to 30 degrees, and right and left lateral flexion and right and left rotation were performed to 30 degrees, with a combined range of motion to 220 degrees.  

After repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  There was no additional limitation in degrees.  No IVDS was noted on examination. 

A certificate to return to work/school dated in May 2010 noted that "bed rest and wet heat PRN for back pain" was recommended.

In October 2010, the Veteran submitted a statement describing increased symptoms related to his back.  He also reported having 5 to 9 weeks per year of bed rest.

On VA examination in January 2014, the Veteran reported having pain radiating to the hips with the need to change positions while sleeping due to pain.  He reported having flare-ups.  

The range of motion testing revealed flexion to 90 degrees or greater, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.

After repetitive motion testing, the Veteran had additional loss of range of motion with flexion to 85 degrees, extension to 20 degrees, and left lateral flexion to 25 degrees.  He was noted to have a functional loss with less movement than normal and pain on movement.  He denied having muscle spasm or guarding resulting in an abnormal gait.  He denied having symptoms of radiculopathy or neurologic abnormalities.  There was no ankylosis of the spine or IVDS.  

The VA examiner noted that the Veteran was a retired carpenter and plumber and the service-connected disability would impact the Veteran's ability to work to navigate stairs or go up an incline.  

Additionally, the VA examiner noted that repetitive motion would have at least a 5 degree change in forward flexion and five degree change in left lateral flexion with a significant flare-up or when the joint or spine was used repeatedly over a period of time. 


Analysis

Based on a review of the evidence, the Board finds that the service-connected lumbar spine pathology is shown to be productive of a disability picture manifested by a functional loss due to pain on repetitive movement and during flare ups that more nearly resembles that of flexion of the thoracolumbar spine limited less than 60 degrees.  

However, on this record, a limitation of motion or a functional loss due to pain with flexion restricted to less than 30 degrees is not demonstrated in this case.  

The Board in arriving at this decision considered the Veteran's consistent reports of pain on motion, as per DeLuca, considering 38 C.F.R. § 4.59, and his October 2010 statement describing increased symptoms and self-imposed bed rest.  

In order to assign a higher rating, the Veteran would have to manifest a limitation of flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

On review of the entire record, the Board finds that such a higher level of impairment is not demonstrated by the evidence of record. 

The Board also considered whether an increased evaluation was warranted under Diagnostic Code 5243 for IVDS.  In this regard, there was no evidence that the Veteran's lumbar spine disability is shown to be manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1. 

The Board acknowledges that the Veteran reported needing bed rest throughout the appeal, and a May 2010 certificate to return to work/school noted his apparent need for "bed rest and wet heat prn for back pain."  

However, VA examiners in June 2006, February 2008, May 2009, and January 2014 have opined that the Veteran did not suffer from IVDS.  As such, the Formula for Rating IVDS Based on Incapacitating Episodes is inapplicable to the present case.  

Moreover, to the extent the May 2010 certificate prescribed bed rest, this statement alone does not establish entitlement to a higher rating under DC 5243.  

The Board also has considered whether a separate evaluation could be granted on the basis of a neurological deficit related to the thoracolumbar spine.  

To the extent the Veteran reported having loss of bladder control in May 2009, a related neurologic deficit was not identified on examination, and he later denied having related symptoms on subsequent examinations.  

As such, the preponderance of the evidence  does not support the assignment of a separate rating for any neurological disability.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. However, in the present case, as the Veteran's symptoms are shown to have remained relatively constant throughout the course of the appeal, staged ratings are not for application.

As to lay evidence, the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected lumbar spine disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Board finds that the lay evidence of record from the Veteran throughout the appeal is both competent and credible.  That said, these statements have provided support for assigning a rating of 20 percent, but no more under the applicable criteria for rating the service-connected lumbar spine disability.

Accordingly, on this record, an increased rating of 20 percent, but not higher for the service-connected lumbar spine disability is warranted.  38 C.F.R. § 4.3.


Extraschedular Considerations

The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the criteria reasonably describe the Veteran's level of disability.

The Board has considered all factors of functional loss listed under sections 4.40, 4.45, 4.59.  See DeLucca v. Brown, 8 Vet. App. 202 ( 1995).  The Veteran's lumbar spine symptoms are contemplated in the rating currently assigned based on the level of his functional loss to include due to pain, his reports of bed rest, and loss of bladder control without subsequent neurologic manifestation.

The medical and lay evidence of record does not present anything unique or unusual about the service-connected lumbar spine disability in this case that would render the application of the established rating criteria inadequate.  

There is no exceptional disability picture, and the manifestation of the service-connected low back disability are reasonably addressed by the established criteria.  Thun, 22Vet. App. At 116; see also 38 C.F.R. § 3.321(b)(1).

Accordingly, referral for extraschedular consideration in this case is not required.


ORDER

An increased initial evaluation  of 20 percent, but no more for the service-connected low back disability is granted, subject to the regulations governing the payment of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


